 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is dated as of February 17, 2020
and is entered into by and between Mark Gibbens (the “Executive”) and Staffing
360 Solutions, Inc. (the “Company”).  The Company and the Executive shall be
referred to herein as the “Parties.”

 

RECITALS

 

Whereas, the Company desires to employ the Executive as its Chief Financial
Officer, and the Executive desires to be employed by the Company as its Chief
Financial Officer;

 

Whereas, the Company and the Executive desire to set forth in writing the terms
and conditions of their agreement and understandings with respect to the
employment of the Executive as its Chief Financial Officer; and

 

Whereas, the Company hereby employs the Executive, and the Executive hereby
accepts employment with the Company for the period and upon the terms and
conditions contained in this Agreement.  

 

Now, Therefore, in consideration of the mutual promises and agreements contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the Parties
hereby agree as follows:

 

ARTICLE I.

Services to be Provided by Executive

 

A.Position and Responsibilities.  The Executive shall be employed and serve as
the Chief Financial Officer.  The Executive shall report directly to the Chief
Executive Officer or acting Chief Executive Officer (the “CEO”), or as otherwise
directed by the Board of Directors (the “Board”).  The Executive shall have such
duties and responsibilities commensurate with the Executive’s title, and as CEO
or Board may require of the Executive from time to time. The Company may change
the Executive’s title, and/or reporting line, from time to time, in its sole
discretion.

 

B.Performance.  During the Executive’s employment with the Company, the
Executive shall devote on a full-time basis all of the Executive’s time, energy,
skill and reasonable best efforts to the performance of the Executive’s duties
hereunder in a manner that will faithfully and diligently further the business
and interests of the Company, and shall exercise reasonable best efforts to
perform the Executive’s duties in a diligent, trustworthy, good faith and
business‑like manner, all for the purpose of advancing the business of the
Company.  The Executive shall at all times act in a manner consistent with the
Executive’s position.  During the Executive’s employment, the Executive shall
not engage in any other non-Company related business activities of any nature
whatsoever, whether or not competitive, with the exception of the Executive’s

1

 

--------------------------------------------------------------------------------

 

temporary role of Chairman of a CFO leadership group and any third-party board
of directors position with a non-competitive company approved in advance by the
Board.

 

ARTICLE II.

Compensation for SErvices

 

As compensation for all services the Executive will perform under this
Agreement, the Company will pay the Executive, and the Executive shall accept as
full compensation, the following:

 

A.Base Salary.  The Company shall pay the Executive a weekly salary of $6,250
($325,000 annualized), less applicable payroll deductions and tax withholdings
(the “Base Salary”) for all services rendered by the Executive under this
Agreement.  The Company shall pay the Base Salary in accordance with the normal
payroll policies of the Company.

 

B.Discretionary Bonus. In the event that the Executive’s employment continues
beyond the Initial Employment Term (as defined below), for each calendar year or
portion thereof during the Executive’s employment, the Executive shall be
eligible for a discretionary bonus (the “Bonus”) prorated for any partial year,
less applicable payroll deductions and tax withholdings, upon the same terms and
criteria as provided for the Company’s Chief Operating Officer as set forth
separately to the Executive.  In the event that the Executive’s employment
continues beyond the Initial Employment Term, the Bonus for the Executive’s
first calendar year of employment shall have accrued from the commencement of
the Executive’s employment. Any Bonus will be targeted for payment to the
Executive no later than March 15th of the calendar year immediately following
the calendar year to which the Bonus relates.  The Executive must be employed as
an employee in good standing by the Company on the payment date to receive any
Bonus, unless mutually agreed between the Parties in writing at the time.  The
awarding of bonuses, if any, shall be determined reasonably and in good faith by
the Board.   Bonus payments are always at the discretion of the Board. In the
event that the Executive does not continue past the Initial Employment Term, the
Company may, in its sole discretion, consider, but is not obligated to pay, a
discretionary bonus for the period of the Initial Employment Term

 

C.Expenses.  The Company agrees that, during the Executive's employment, it will
reimburse the Executive for out-of-pocket expenses reasonably incurred in
connection with the Executive's performance of the Executive’s services
hereunder, upon the presentation by the Executive of an itemized accounting of
such expenditures, with supporting receipts in compliance with the Company’s
expense reimbursement policies.  Reimbursement shall be in compliance with the
Company’s expense reimbursement policies.

 

D.Paid Time Off.  The Executive shall be eligible for paid time off in
accordance with the Company’s policy, as in effect from time to time. The
Executive shall also be entitled to any paid holidays as designated by the
Company.  The Executive shall be eligible to accrue fifty percent (50%) of the
annual allotment of paid time off during the Initial Employment Term, and shall
receive any accrued but unused paid time off in the event that his employment
terminates during or at the expiration of the Initial Employment Term.

 

2

 

--------------------------------------------------------------------------------

 

E.Equity Awards.  Provided the Executive is employed by the Company through the
end of the Initial Employment Term, and subject to Board approval, as soon as
administratively practicable following the commencement of the first Renewal
Term (as defined below), and in no event later than thirty (30) days following
the commencement of the first Renewal Term, the Executive shall receive, as
additional compensation, the following equity awards, each granted pursuant to
the Staffing 360 Solutions, Inc. 2016 Omnibus Incentive Plan (the “Omnibus
Plan”):

 

(i)An award covering forty thousand (40,000) shares of the Company’s common
stock, par value $0.0001 per share (“Common Stock”), which shall vest in three
(3) equal annual installments on each of the first three (3) anniversaries of
the award’s date of grant, provided the Executive is employed by the Company
through the applicable vesting date; and

 

(ii)An additional award covering forty thousand (40,000) shares of Common Stock,
which shall vest in accordance with the terms and conditions of the Company’s
standard form of performance compensation award agreement.

 

F.Other Benefits.  The Executive is entitled to participate in any group health
insurance plan, 401(k) plan, disability plan, group life plan, and any other
benefit or welfare program or policy that is made generally available, from time
to time, to other employees of the Company, on a basis consistent with such
participation and subject to the terms of the plan documents, as such plans may
be modified, amended, terminated, or replaced from time to time.  In addition,
the Company agrees to reimburse the Executive for the payment of the Executive’s
COBRA health insurance premium for March 2020 in the same proportion as it
contributes to the health insurance premiums for other employees of the Company.

 

ARTICLE III.
Term; Termination

 

A.Term of Employment.  The Agreement’s stated term and employment relationship
created hereunder will begin on February 18, 2019 and will remain in effect for
six (6) months, unless earlier terminated in accordance with this Article III
(the “Initial Employment Term”).  This Agreement may be terminated at any time
for any reason during the Initial Employment Term by either party upon no less
than thirty (30) days of written notice, and shall otherwise be automatically
renewed for successive one (1) year terms after the Initial Employment Term
(each one-year period, a “Renewal Term”), unless terminated by either party upon
written notice provided not less than thirty (30) days before the end of any
Renewal Term, or unless earlier terminated in accordance with this Article III.

 

B.Termination.  Subject to Article III.A., either party may terminate the
Executive’s employment at any time upon written notice provided that the
Executive will be required to provide the Company at least three (3) months’
advance written notice of the Executive’s voluntary resignation without Good
Reason (defined below).  Upon termination of the Executive’s employment, the
Company shall pay the Executive (i) any unpaid Base Salary accrued through the
date of termination, (ii) any accrued and unpaid vacation, paid time off or
similar pay to which the Executive is entitled as a matter of law or Company
policy, and (iii) any unreimbursed expenses properly incurred prior to the date
of termination (the “Accrued Obligations”).

3

 

--------------------------------------------------------------------------------

 

 

(i)Termination for any Reason during the Initial Employment Term; Expiration of
the Agreement; Termination for Cause, Voluntary Resignation, or as a Result of
Death or Disability.  In the event the Executive voluntarily resigns without
Good Reason (defined below) following the Initial Employment Term, the Company
may, in its sole discretion, shorten the notice period and determine the date of
termination without any obligation to pay the Executive any additional
compensation other than the Accrued Obligations and without triggering a
termination of the Executive’s employment without Cause (as defined below).  In
the event the Agreement is terminated for any reason during the Initial
Employment Term, the Agreement expires, or the Company terminates the
Executive’s employment for Cause or the Executive voluntarily resigns without
Good Reason following the Initial Employment Term, or as a result of the
Executive’s Disability (defined below) or death, the Company shall have no
further liability or obligation to the Executive under this Agreement.  The
Accrued Obligations shall be payable in a lump sum within the time period
required by applicable law, and in no event later than thirty (30) days
following termination of employment.  For purposes of this Agreement, “Cause”
means termination because of: (a) an act or acts of gross negligence,
dishonesty, misrepresentation, fraud, moral turpitude, or willful malfeasance by
the Executive; (b) the Executive’s indictment or conviction of, or pleading nolo
contendere or guilty to, a felony, or a crime involving moral turpitude; (c) a
material breach by the Executive of this Agreement or any other agreement to
which the Executive and the Company are parties; and (d) the Executive’s refusal
to perform or intentional disregard of, or the poor or unsatisfactory
performance of, the Executive’s duties and responsibilities hereunder.  For
purposes of this Agreement, “Disability” means termination as a result of
Executive’s incapacity or inability, Executive’s failure to have performed
Executive’s duties and responsibilities as contemplated herein for ninety (90)
business days or more within any one (1) year period (cumulative or
consecutive), because Executive’s physical or mental health has become so
impaired as to make it impossible or impractical for Executive to perform the
duties and responsibilities contemplated hereunder, with or without reasonable
accommodation.

 

(ii)Termination Without Cause or for Good Reason.  In the event the Executive’s
employment is terminated following the Initial Employment Term by the Company
without Cause or by the Executive for Good Reason, the Executive shall receive
the following, subject to the execution and timely return by the Executive of a
release of claims in the form to be delivered by the Company, which release
shall, by its terms, be irrevocable no later than the sixtieth (60th) day
following the termination of employment:  (a) the Accrued Obligations, payable
in a lump sum within the time period required by applicable law, and in no event
later than thirty (30) days following termination of employment; and (b)
severance pay in an amount equal to the Executive’s Base Salary as of the date
of termination for twelve (12) months payable in equal installments in
accordance with the normal payroll policies of the Company, with the first
installment being paid on the Company’s first regular pay date on or after the
sixtieth (60th) day following the termination of employment, which initial
payment shall include all installment amounts that would have been paid during
the first sixty (60) days following the termination of employment had
installments commenced immediately following the termination date.  For purposes
of this Agreement, “Good Reason” means termination because of (x) a material
breach by the Company of this Agreement; and (y) a significant and material
adverse reduction in title and/or reporting line.  In such event, the Executive
shall give the Company written notice thereof, no later than thirty (30) days
following the first instance of the circumstances alleged to

4

 

--------------------------------------------------------------------------------

 

constitute Good Reason, which shall specify in reasonable detail the
circumstances constituting Good Reason, and there shall be no Good Reason with
respect to any such circumstances if cured by the Company within thirty (30)
days after such notice or, to the extent such circumstances are not cured by the
Company within such thirty (30) day period, the Executive fails to resign from
his employment with the Company within sixty (60) days following the first
instance of the circumstances alleged to constitute Good Reason.

 

C.Survival.  The Executive’s post-termination obligations in Article IV shall
continue as provided in this Agreement.

 

ARTICLE IV.
Restrictive Covenants

 

A.Confidentiality.

 

(i)Confidential Information. During the Executive’s employment with the Company,
the Company shall grant the Executive otherwise prohibited access to its trade
secrets and confidential information which is not known to the Company’s
competitors or within the Company’s industry generally, which was developed by
the Company over a long period of time and/or at its substantial expense, and
which is of great competitive value to the Company, and access to the Company’s
customers and clients.  For purposes of this Article IV, the “Company” shall
also include its parents, subsidiaries and affiliates.  For purposes of this
Agreement, “Confidential Information” includes any trade secrets or confidential
or proprietary information of the Company, including, but not limited to, the
following:  methods of operation, products, inventions, services, processes,
equipment, know-how, technology, technical data, policies, strategies, designs,
formulas, developmental or experimental work, improvements, discoveries,
research, plans for research or future products and services, corporate
transactions, database schemas or tables, software, development tools or
techniques, training procedures, training techniques, training manuals, business
information, marketing and sales methods, plans and strategies, competitors,
markets, market surveys, techniques, production processes, infrastructure,
business plans, distribution and installation plans, processes and strategies,
methodologies, budgets, financial data and information, customer and client
information, prices and costs, fees, customer and client lists and profiles,
employee, customer and client nonpublic personal information, supplier lists,
business records, product construction, product specifications, audit processes,
pricing strategies, business strategies, marketing and promotional practices,
management methods and information, plans, reports, recommendations and
conclusions, information regarding the skills and compensation of employees and
contractors of the Company, and other business information disclosed to the
Executive by the Company, either directly or indirectly, in writing, orally, or
by drawings or observation.  “Confidential Information” does not include, and
there shall be no obligation hereunder with respect to, information that (a) is
generally available to the public on the date of this Agreement or (b) becomes
generally available to the public other than as a result of a disclosure not
otherwise permissible hereunder.

 

(ii)No Unauthorized Use or Disclosure.  The Executive acknowledges and agrees
that Confidential Information is proprietary to and a trade secret of the
Company and, as such, is a special and unique asset of the Company, and that any
disclosure or unauthorized use of

5

 

--------------------------------------------------------------------------------

 

any Confidential Information by the Executive will cause irreparable harm and
loss to the Company.  The Executive understands and acknowledges that each and
every component of the Confidential Information (a) has been developed by the
Company at significant effort and expense and is sufficiently secret to derive
economic value from not being generally known to other parties, and (b)
constitutes a protectable business interest of the Company.  The Executive
acknowledges and agrees that the Company owns the Confidential Information.  The
Executive agrees not to dispute, contest, or deny any such ownership rights
either during or after the Executive’s employment with the Company.  The
Executive agrees to preserve and protect the confidentiality of all Confidential
Information.  The Executive agrees that the Executive shall not during the
period of the Executive’s employment with the Company and thereafter, directly
or indirectly, disclose to any unauthorized person or use for the Executive’s
own account any Confidential Information without the Company’s
consent.  Throughout the Executive’s employment with the Company thereafter: (a)
the Executive shall hold all Confidential Information in the strictest
confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all Company policies
protecting the Confidential Information; and (b) the Executive shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of the Executive’s duties.  

 

(iii)Return of Property and Information. Upon the termination of the Executive’s
employment for any reason, the Executive shall immediately return and deliver to
the Company any and all Confidential Information, software, devices, cell
phones, personal data assistants, credit cards, data, reports, proposals, lists,
correspondence, materials, equipment, computers, hard drives, papers, books,
records, documents, memoranda, manuals, e-mail, electronic or magnetic
recordings or data, including all copies thereof, which belong to the Company or
relate to the Company’s business and which are in the Executive’s possession,
custody or control, whether prepared by the Executive or others.  If at any time
after termination of the Executive’s employment the Executive determines that
the Executive has any Confidential Information in the Executive’s possession or
control, the Executive shall immediately return to the Company all such
Confidential Information in the Executive’s possession or control, including all
copies and portions thereof.    

 

B.Restrictive Covenants.  In consideration for (i) the Company’s promise to
provide Confidential Information to the Executive, (ii) the substantial economic
investment made by the Company in the Confidential Information and goodwill of
the Company, and/or the business opportunities disclosed or entrusted to the
Executive, (iii) access to the Company’s customers and clients, and (iv) the
Company’s employment of the Executive pursuant to this Agreement and the
compensation and other benefits provided by the Company to the Executive, to
protect the Company’s Confidential Information and business goodwill of the
Company, the Executive agrees to the following restrictive covenants:

 

(i)Non-Competition.  The Executive agrees that during the Restricted Period
(defined below), other than in connection with the Executive’s duties under this
Agreement (including, without limitation, services to affiliates of the
Company), the Executive shall not, and shall not use any Confidential
Information to, without the prior written consent of the Company, directly or
indirectly, either individually or as a principal, partner, stockholder,
manager, agent,

6

 

--------------------------------------------------------------------------------

 

consultant, contractor, distributor, employee, lender, investor, or as a
director or officer of any corporation or association, or in any other manner or
capacity whatsoever, become employed by, control, manage, carry on, join, lend
money for, operate, engage in, establish, perform services for, invest in,
solicit investors for, consult for, do business with or otherwise engage in any
Competing Business.  Notwithstanding the restrictions contained in this Article
IV.B.(i), the Executive may own an aggregate of not more than two percent (2%)
of the outstanding stock of any class of any corporation engaged in a Competing
Business, if such stock is listed on a national securities exchange in the
United States (or a comparable exchange in a foreign jurisdiction) or regularly
traded in the over-the-counter market by a member of a national securities
exchange in the United States, without violating the provisions of Article
IV.B.(i).

 

For purposes of this Agreement:

 

(a)“Restricted Period” means during the Executive’s employment with the Company
and for a period of twelve (12) months immediately following the date of
Executive’s termination from employment for any reason.

 

(b)“Competing Business” means any business, individual, partnership, firm,
corporation or other entity that is competing with any aspect of the Company’s
business.

 

(ii)Non-Solicitation.  The Executive agrees that during the Restricted Period,
other than in connection with Executive’s duties under this Agreement, the
Executive shall not, and shall not use any Confidential Information to, directly
or indirectly, either as a principal, manager, agent, employee, consultant,
officer, director, stockholder, partner, investor or lender or in any other
capacity, and whether personally or through other persons:

 

(a)Solicit business from, interfere with, induce, attempt to solicit business
from, interfere with, induce or do business with any actual or prospective
customer, client, business partner or affiliate, supplier, vendor, licensor or
licensee of the Company with whom the Company did business prior to or during
the Executive’s employment with the Company or entice or suggest to such
individual or entity to terminate the business relationship with the Company; or

 

(b)Solicit, induce or attempt to solicit or induce, engage or hire, on behalf of
the Executive or any other person or entity, any person who is an employee or
consultant of the Company or who was employed or engaged by the Company within
the preceding twelve (12) months or entice or suggest to such individual to
terminate his or her employment or services with the Company.

 

(iii)Non-Disparagement.  During the Executive’s employment with the Company and
any time thereafter, the Executive shall not make, publish, or otherwise
transmit any false or defamatory statements, whether written or oral, regarding
the Company and any of its employees, members, agents, investors, procedures,
investments, products, policies, or services.  During the Executive’s employment
with the Company and any time thereafter, the Company shall not make, publish,
or otherwise transmit any false or defamatory statements, whether written or
oral, regarding the Executive.

7

 

--------------------------------------------------------------------------------

 

 

C.No Interference.  Notwithstanding any other provision of this Agreement,
(i) the Executive may disclose Confidential Information when required to do so
by a court of competent jurisdiction, by any governmental agency having
authority over the Executive or the business of the Company or by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order the Executive to divulge, disclose or make accessible such
information; and (ii) nothing in this Agreement is intended to interfere with
the Executive’s right to (1) report possible violations of state or federal law
or regulation to any governmental or law enforcement agency or entity; (2) make
other disclosures that are protected under the whistleblower provisions of state
or federal law or regulation; (3) file a claim or charge with the Equal
Employment Opportunity Commission (“EEOC”), any state human rights commission,
or any other governmental agency or entity; or (4) testify, assist, or
participate in an investigation, hearing, or proceeding conducted by the EEOC,
any state human rights commission, any other governmental or law enforcement
agency or entity, or any court.  For purposes of clarity, in making or
initiating any such reports or disclosures or engaging in any of the conduct
outlined in subsection (ii) above, the Executive may disclose Confidential
Information to the extent necessary to such governmental or law enforcement
agency or entity or such court, need not seek prior authorization from the
Company, and is not required to notify the Company of any such reports,
disclosures or conduct.

 

D.Defend Trade Secrets Act.  The Executive is hereby notified in accordance with
the Defend Trade Secrets Act of 2016 that the Executive will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made in confidence to a federal, state, or
local government official, either directly or indirectly, or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law, or is made in a complaint or other document that is filed under seal in a
lawsuit or other proceeding.  If the Executive files a lawsuit for retaliation
against the Company for reporting a suspected violation of law, the Executive
may disclose the Company’s trade secrets to the Executive’s attorney and use the
trade secret information in the court proceeding if the Executive files any
document containing the trade secret under seal, and does not disclose the trade
secret, except pursuant to court order.

 

E.Tolling.  If the Executive violates any of the restrictions contained in this
Article IV, the Restricted Period shall be suspended and shall not run in favor
of the Executive from the time of the commencement of any violation until the
time when the Executive cures the violation to the satisfaction of the Company.

 

F.Remedies.  The Parties acknowledge that the restrictions contained in Article
IV of this Agreement, in view of the nature of the Company’s business and the
Executive’s position with the Company, are reasonable and necessary to protect
the Parties’ legitimate business interests and that any violation of Article IV
of this Agreement would result in irreparable injury to the other.  In the event
of a breach by either of the Parties of Article IV of this Agreement, then the
other shall be entitled to a temporary restraining order and injunctive relief
restraining the other from the commission of any breach.  Such remedies shall
not be deemed the exclusive remedies for a breach or threatened breach of this
Article IV but shall be in addition to all remedies available at law or in
equity, including the recovery of damages from the Parties’, the Parties’
agents, any future employer of the Executive, and any person that conspires or
aids and abets in a breach or threatened breach of this Agreement.  

8

 

--------------------------------------------------------------------------------

 

 

G.Reasonableness.  The Executive hereby represents to the Company that the
Executive has read and understands, and agrees to be bound by, the terms of this
Article IV.  The Executive acknowledges that the scope and duration of the
covenants contained in this Article IV are fair and reasonable in light of (i)
the nature and wide geographic scope of the operations of the Company’s
business; (ii) the Executive’s level of control over and contact with the
Company’s business; and (iii) the amount of compensation, trade secrets and
Confidential Information that the Executive is receiving in connection with the
Executive’s employment by the Company.

 

H.Reformation.  If any of the aforesaid restrictions are found by a court of
competent jurisdiction to be unreasonable, or overly broad as to geographic area
or time, or otherwise unenforceable, the Parties intend for the restrictions
herein set forth to be modified by the court making such determination so as to
be reasonable and enforceable and, as so modified, to be fully enforced.  By
agreeing to this contractual modification prospectively at this time, the
Company and the Executive intend to make this provision enforceable under the
law or laws of all applicable jurisdictions so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.

 

I.No Previous Restrictive Agreements.  The Executive represents that, except as
disclosed to the Company, the Executive is not bound by the terms of any
agreement with any previous employer or other party to refrain from using or
disclosing any trade secret or confidential or proprietary information in the
course of the Executive’s employment with the Company or to refrain from
competing, directly or indirectly, with the business of such previous employer
or any other party.  The Executive further represents that the Executive’s
performance of all the terms of this Agreement and the Executive’s work duties
for the Company do not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by the Executive in
confidence or in trust prior to the Executive’s employment with the Company. The
Executive shall not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others.

 

 

ARTICLE V.
Miscellaneous Provisions

 

A.Governing Law.  The Parties agree that the Agreement shall be governed by and
construed under the internal laws of the State of New York.  In the event of any
dispute regarding this Agreement, the parties hereby irrevocably agree to submit
to the exclusive jurisdiction of the federal and state courts situated in New
York, New York, and the Executive agrees that the Executive shall not challenge
personal or subject matter jurisdiction in such courts.  The Parties also hereby
waive any right to trial by jury in connection with any litigation or disputes
under or in connection with this Agreement.

 

B.Headings.  The paragraph headings contained in this Agreement are for
convenience only and shall in no way or manner be construed as a part of this
Agreement.

 

9

 

--------------------------------------------------------------------------------

 

C.Severability.  In the event that any court of competent jurisdiction holds any
provision in this Agreement to be invalid, illegal or unenforceable in any
respect, the remaining provisions shall not be affected or invalidated and shall
remain in full force and effect.

 

D.Reformation.  In the event any court of competent jurisdiction holds any
restriction in this Agreement to be unreasonable and/or unenforceable as
written, the court may reform this Agreement to make it enforceable, and this
Agreement shall remain in full force and effect as reformed by the court.

 

E.Entire Agreement.  This Agreement constitutes the entire agreement between the
Parties, and fully supersedes any and all prior agreements, understanding or
representations between the Parties pertaining to or concerning the subject
matter of this Agreement, including, without limitation, the Executive’s
employment with the Company.  No oral statements or prior written material not
specifically incorporated in this Agreement shall be of any force and effect,
and no changes in or additions to this Agreement shall be recognized, unless
incorporated in this Agreement by written amendment, such amendment to become
effective on the date stipulated in it.  Any amendment to this Agreement must be
signed by all parties to this Agreement.  The Executive acknowledges and
represents that in executing this Agreement, the Executive did not rely, and has
not relied, on any communications, promises, statements, inducements, or
representation(s), oral or written, by the Company, except as expressly
contained in this Agreement.  The Parties represent that they relied on their
own judgment in entering into this Agreement.

 

F.Waiver.  No waiver of any breach of this Agreement shall be construed to be a
waiver as to succeeding breaches.  The failure of either party to insist in any
one or more instances upon performance of any terms or conditions of this
Agreement shall not be construed as a waiver of future performance of any such
term, covenant or condition but the obligations of either party with respect
thereto shall continue in full force and effect.  The breach by one party to
this Agreement shall not preclude equitable relief or the obligations in Article
IV.

 

G.Modification.  The provisions of this Agreement may be amended, modified or
waived only with the prior written consent of the Company and the Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

 

H.Assignment.  This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective heirs, successors and permitted assigns.
The Executive may not assign this Agreement to a third party.  The Company may
assign its rights, together with its obligations hereunder, to any affiliate
and/or subsidiary of the Company or any successor thereto or any purchaser of
substantially all of the assets of the Company.

 

I.Code Section 409A.  

 

(i)To the extent (A) any payments to which the Executive becomes entitled under
this Agreement, or any agreement or plan referenced herein, in connection with
the

10

 

--------------------------------------------------------------------------------

 

Executive’s termination of employment with the Company constitute deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); (B) the Executive is deemed at the time of his separation
from service to be a “specified employee” under Section 409A of the Code; and
(C) at the time of the Executive’s separation from service the Company is
publicly traded (as defined in Section 409A of Code), then such payments (other
than any payments permitted by Section 409A of the Code to be paid within six
(6) months of the Executive’s separation from service) shall not be made until
the earlier of (1) the first day of the seventh month following the Executive’s
separation from service or (2) the date of the Executive’s death following such
separation from service.  Upon the expiration of the applicable deferral period,
any payments which would have otherwise been made during that period (whether in
a single sum or in installments) in the absence of this Article V, Section I
shall be paid to the Executive or the Executive’s beneficiary in one lump sum,
plus interest thereon at the Delayed Payment Interest Rate (as defined below)
computed from the date on which each such delayed payment otherwise would have
been made to the Executive until the date of payment.  For purposes of the
foregoing, the “Delayed Payment Interest Rate” shall mean the national average
annual rate of interest payable on jumbo six-month bank certificates of deposit,
as quoted in the business section of the most recently published Sunday edition
of The New York Times preceding the Executive’s separation from service.

 

(ii)To the extent any benefits provided under Article III, Section B(ii) above
are otherwise taxable to the Executive, such benefits shall, for purposes of
Section 409A of the Code, be provided as separate in-kind payments of those
benefits, and the provision of in-kind benefits during one calendar year shall
not affect the in-kind benefits to be provided in any other calendar year.

 

(iii)In the case of any amounts payable to the Executive under this Agreement,
or under any plan of the Company, that may be treated as payable in the form of
“a series of installment payments,” as defined in Treas. Reg.
§1.409A-2(b)(2)(iii), the Executive’s right to receive such payments shall be
treated as a right to receive a series of separate payments for purposes of
Treas. Reg. §1.409A-2(b)(2)(iii).

 

(iv)It is intended that this Agreement comply with or be exempt from the
provisions of Section 409A of the Code and the Treasury Regulations and guidance
of general applicability issued thereunder, and in furtherance of this intent,
this Agreement shall be interpreted, operated, and administered in a manner
consistent with such intent.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.  SIGNATURE PAGE FOLLOWS.]

 




11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company and the Executive have caused this Agreement to
be executed on the date first set forth above, to be effective as of that date.

 

 

EXECUTIVE:

 

/s/ Mark Gibbens___________________________

Mark Gibbens

 

COMPANY:

 

Staffing 360 Solutions, Inc.

 

 

By:_/s/ Alicia Barker____________________

Alicia Barker

 



4830-5961-8649 v.10

 

4836-9238-5627 v.3

 

4820-7562-1744 v.1

 

4820-7562-1744 v.2

 

4852-5809-5284 v.1

 

4852-5809-5284 v.2

 

4852-5809-5284 v.3

 

4852-5809-5284 v.4

 

4852-5809-5284 v.5

 

 

